     Case 3:19-cv-00169-JLS-BGS Document 52 Filed 05/26/20 PageID.4912 Page 1 of 3



 1    MARYLIN JENKINS (SBN 89832)
 2    MARYLIN JENKINS ATTORNEY AT LAW PC
      4688 W Tangerine Rd No. 6206
 3
      Marana AZ 85658
 4    mjattypc@gmail.com
 5
      Tel: (415) 450-8083
      Fax: (415) 785-7410
 6
      Attorneys for Defendant
 7    BARLEAN’S ORGANIC OILS, LLC
 8

 9

10
                          UNITED STATES DISTRICT COURT
11
                       SOUTHERN DISTRICT OF CALIFORNIA
12

13
       MICHAEL TESTONE, COLLIN                 Case No. 19CV0169 JLS BGS
14     SHANKS, and LAMARTINE
       PIERRE, on behalf of themselves, all    CLASS ACTION
15     others similarly situated, and the
16
       general public,              DEFENDANT’S EX PARTE
             Plaintiffs,            APPLICATION TO STAY
17                                  CASE UNTIL DEFENDANT’S
18     vs.                          MOTION TO DISQUALIFY
19     BARLEAN’S ORGANIC OILS, LLC, HAS BEEN DECIDED
20                Defendant.
                                                 [TO BE SUBMITTED]
21

22
                                               Judge: Hon. Janis L. Sammartino
                                               Magistrate: Hon. Bernard G. Skomal
23

24

25        Defendant Barlean’s Organic Oils, LLC (“Barlean’s”) hereby moves ex parte
26    for a stay of this case until its Motion to Disqualify Plaintiffs and to Disqualify
27

28                   DEFENDANT’S EX PARTE APPLICATION TO STAY CASE
                                           1
     Case 3:19-cv-00169-JLS-BGS Document 52 Filed 05/26/20 PageID.4913 Page 2 of 3



 1    Plaintiffs’ Counsel [ECF 50] (“the Motion to Disqualify”) has been heard on July 9,
 2    2020, and determined by the Court.
 3
            The Motion to Disqualify is made on the following grounds:
 4
            1. each of the plaintiffs made material false statements in his deposition.
 5
            2. none of the named plaintiffs is therefore an adequate representative for
 6
            the putative classes each claims to represent;
 7
            3. plaintiffs’ counsel, knowing that plaintiffs’ statements were false, failed
 8
            to correct or otherwise remedy those false statements; or, being unable to
 9
            convince plaintiffs to correct the false statements, resign from the
10
            representation of plaintiffs.
11
            4. plaintiffs’ counsel thus violated Rules 1.2 and 3.3 of the California Rules
12

13
            of Professional Conduct, and they are therefore not adequate counsel for the

14
            putative classes in this matter.

15          The scheduling order currently in place in this matter requires that Barlean’s
16    produce witness(es) for 30(b)(6) depositions by June 16, 2020. The current
17    discovery cutoff is June 24, 2020 , and the deadline for filing the motion for class
18    certification is July 24, 2020.
19          If this case is not stayed pending determination of the Motion to Disqualify:
20          1. many of the same arguments will need to be repeated in the motion for
21              class certification process, wasting both the Court’s time and the parties’
22              resources;
23          2. the parties will have to retain and prepare expert witnesses for the purposes
24
                of the class certification process, all of which may have to be redone with
25
                new plaintiffs, and with entirely new work by those experts;
26

27

28                    DEFENDANT’S EX PARTE APPLICATION TO STAY CASE
                                            2
     Case 3:19-cv-00169-JLS-BGS Document 52 Filed 05/26/20 PageID.4914 Page 3 of 3



 1          3. the discovery cutoff will have to be reset so that Barlean’s will be able to
 2             take the depositions of substitute plaintiffs, if current plaintiffs are
 3
               subsequently disqualified; and,
 4
            4. if new counsel is required, the 30(b)(6) depositions may be noticed again,
 5
               even if as individual witnesses. .
 6
            Barlean’s respectfully requests that this matter should be stayed while the
 7
      Court decides the Motion to Disqualify so that the continued 30(b)(6) deposition of
 8
      defendant, the discovery cutoff, and the filing of the motion for class certification
 9
      are held in abeyance until the Court determines whether this matter may proceed
10
      with present plaintiffs and/or present counsel.
11

12

13
      DATED: May 26, 2020                    Respectfully submitted,

14

15

16                                           ______________________
17                                           Marylin Jenkins
                                             Attorneys for Defendant
18
                                             BARLEAN’S ORGANIC OILS, LLC
19

20

21

22

23

24

25

26

27

28                    DEFENDANT’S EX PARTE APPLICATION TO STAY CASE
                                            3
